Citation Nr: 1730357	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  07-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for Meniere's Disease.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a low back disability, to include as secondary to a right knee disability.

5.  Entitlement to service connection for a left hip disability, to include as secondary to a right knee disability.

6.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

7.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to June 2003, with additional service in the Reserves for a period in excess of 19 years.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that rating decision, in pertinent part, the RO denied service connection for Meniere's Disease, fibromyalgia, degenerative arthritis of the lumbosacral spine, right knee, left knee, and left hip, and bilateral hearing loss.  

In March 2006, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

These issues were previously remanded by the Board in February 2011 and January 2017 for additional development.  They have been returned to the Board for further review.

The issues of entitlement to service connection for a low back disability, a left hip disability, a left knee disability, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's fibromyalgia was aggravated by her active duty service.

2.  The Veteran's Meniere's Disease was aggravated by her active duty service.  

3.  The Veteran's right knee disability was aggravated by her active duty service.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).  

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for Meniere's Disease have been met.  38 U.S.C.A. §§ 1110, 1111, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.  

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disabilities noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  

In addition, if, as in this case, there is no entrance examination prior to the period of service on which the claim is based, the presumption of soundness does not apply.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  Even when the presumption of soundness does not apply, however, where there is an increase in disability from a preexisting injury or disease during active duty service, that preexisting injury or disease will be considered to have been aggravated by service unless there is a specific finding that the increase in disability is due to the natural progress of disease.  38 C.F.R. § 3.306.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Fibromyalgia

The Veteran contends that she had fibromyalgia prior to her active duty service and that it was aggravated by service.

The Veteran has stated on multiple occasions that she was diagnosed with fibromyalgia around 1984, though she has also reported later dates at times.  A July 2001 private treatment record notes a history of fibromyalgia, as does an October 2001 retention examination for her Reserve service.  

Because there is no record of an examination upon the Veteran's entry to active duty service in December 2002, the questions are whether fibromyalgia increased in severity during the Veteran's active duty service and, if so, whether there is a specific finding that that increase is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

In a January 2010 statement, the Veteran reported that her fibromyalgia had been aggravated by her duties during active duty service.  During the April 2010 hearing, the Veteran testified that having to be on her feet for up to ten hours a day during her active duty service worsened her fibromyalgia symptoms to the point, on some mornings, she could barely walk.  The Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the Veteran's statements regarding the worsening of her fibromyalgia symptoms during her active duty service are credible.  

Although multiple VA examiners have discussed the Veteran's fibromyalgia, only two addressed the question of aggravation of a preexisting disorder.  The Veteran was afforded a VA examination in August 2015 and the examiner found that there had been no aggravation but offered no rationale for this finding.  The Veteran was also afforded an addendum opinion by a different VA examiner in March 2017, who reviewed the Veteran's records and found that, because the medical knowledge to determine the natural progression of fibromyalgia in an individual does not exist, there was "no evidence to support clear and unmistakable aggravation beyond natural progression."

Because the March 2017 VA examiner offered a rationale and the August 2015 examiner did not, the March 2017 examiner's opinion is of greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)("[M]ost of the probative value of a medical opinion comes from its reasoning.")  The March 2017 examiner's finding that it is impossible to determine the natural progression of fibromyalgia in an individual necessarily precludes a specific finding that an increase in disability is due to the natural progress of the disease.  

Because the Veteran has credibly reported an increase in the severity of her fibromyalgia during active duty service and the most probative medical evidence from the VA examiners does not specifically indicate that this worsening is due to the natural progress of the disease, entitlement to service connection for fibromyalgia is warranted.  

Meniere's Disease

The Veteran contends that she had Meniere's Disease prior to her active duty service and that it was aggravated by service.

The Veteran has stated that she was diagnosed with Meniere's Disease in 1999.  An October 2001 retention examination for the Veteran's Reserve service notes Meniere's Disease.  

Because there is no record of an examination upon the Veteran's entry to active duty service in December 2002, the questions are whether Meniere's Disease increased in severity during the Veteran's active duty service and, if so, whether there is a specific finding that that increase is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

During the April 2010 hearing, the Veteran testified that the symptoms of her Meniere's Disease worsened in the presence of noise from heavy machinery during her active duty service.  The Board finds that the Veteran's statements regarding the worsening of her Meniere's Disease symptoms during her active duty service are credible.  

Although multiple VA examiners have discussed the Veteran's Meniere's Disease, only one offered an opinion as to aggravation.  The Veteran was afforded an addendum opinion by a VA examiner in March 2017, who reviewed the Veteran's records and found that, because the medical knowledge to determine the natural progression of Meniere's Disease in an individual does not exist, there was "no evidence to support clear and unmistakable aggravation beyond natural progression."  The examiner's finding that it is impossible to determine the natural progression of Meniere's Disease in an individual necessarily precludes a specific finding that an increase in disability is due to the natural progress of the disease.  

Because the Veteran has credibly reported an increase in the severity of her Meniere's Disease during active duty service and medical evidence from the VA examiner does not specifically indicate that this worsening is due to the natural progress of the disease, entitlement to service connection for Meniere's Disease is warranted.  

Right Knee

The Veteran contends that she had a right knee disability prior to her active duty service and that it was aggravated by service.

Private treatment records indicate that the Veteran was diagnosed with a  right knee medial meniscal tear in August 1976 and underwent a right knee medial meniscectomy in September 1976.  A December 1982 private treatment record notes a diagnosis of degenerative joint disease of the right medial compartment.  

The Board notes that the Veteran underwent a total right knee replacement during the period on appeal.  

Because there is no record of an examination upon the Veteran's entry to active duty service in December 2002, the questions are whether a right knee disability increased in severity during the Veteran's active duty service and, if so, whether there is a specific finding that that increase is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

A December 2003 letter from Navy Personnel Command notes the Veteran's report that she began to experience pain and swelling in her right knee in January 2003, during her period of active duty service.  The letter noted that a right knee condition was preexisting but did not provide an opinion as to aggravation.  A May 2004 addendum to a medical evaluation board's findings opines that an accident that caused an injury to the Veteran's left knee during her active duty service probably reinjured her right knee.  During the March 2006 and April 2010 hearings, the Veteran testified that the symptoms of her right knee disability worsened after this accident.  The Board finds that the Veteran's statements regarding the worsening of her right knee symptoms during her active duty service are credible and consistent with the medical evaluation board's opinion.  


Although multiple VA examiners have discussed the Veteran's right knee disability, only a few have offered an opinion as to aggravation.  The Veteran was afforded a VA examination in September 2011, but the examiner's opinion that there had been no aggravation beyond the natural progress of the preexisting disorder rested on a factual premise that there had been no reinjury of the right knee during active duty service.  As stated above, the Board has found that this premise was inaccurate.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Veteran was afforded a VA examination in July 2015, but that examiner's opinion that there had been no worsening beyond natural progression by military service had no rationale and was therefore of limited probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Veteran was afforded an addendum opinion by a VA examiner in March 2017, who reviewed the Veteran's records and found that, because the medical knowledge to determine the precise natural progression to arthritis in an individual does not exist, there was "no evidence to support clear and unmistakable aggravation beyond natural progression."  The March 2017 examiner's finding that it is impossible to determine the natural progression to arthritis in an individual necessarily precludes a specific finding that an increase in disability is due to the natural progress of the disease.  

Because the Veteran has credibly reported an increase in the severity of her right knee disability during active duty service and the most probative medical evidence from the VA examiners does not specifically indicate that this worsening is due to the natural progress of the disease, entitlement to service connection for a right knee disability is warranted.  


ORDER

Service connection for fibromyalgia is granted.

Service connection for Meniere's Disease is granted.

Service connection for a right knee disability is granted.  


REMAND

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of arthritis to a degree of 10 percent within one year from the date of separation from such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran's separation from active duty service took place on May 30, 2003, onset of arthritis to a compensable degree by May 30, 2004 would establish presumptive service connection.  

In an October 2004 statement, five months after the one-year period ended, the Veteran reported "a lot of pain" in her lower back but did not say for how long this problem had existed.  A VA examiner in July 2005 diagnosed the Veteran with degenerative arthritis of the lumbosacral spine and did not provide an opinion as to the cause or the date of onset, but noted the Veteran's report that her back pain had its onset after an April 2003 knee injury.  Because the record raises the possibility that the Veteran's low back disability might have had its onset prior to May 30, 2004 and no VA examiner has expressed an opinion as to the onset date after taking the above facts into account, a remand is warranted to obtain an additional medical opinion.   The July 2015 opinion is adequate with regard to other theories of entitlement.  

A similar issue exists with regard to the Veteran's claim of service connection for a left hip disability.  In the same October 2004 statement, the Veteran reported "a lot of pain" in her hips but did not say for how long this problem had existed.  A VA examiner in July 2005 diagnosed the Veteran with degenerative arthritis of the left hip and did not provide an opinion as to the cause or the date of onset, but noted the Veteran's report that her left hip pain had its onset around 2000 and that she had a congenital problem with it.  In July 2015, a different VA examiner noted developmental left hip dysplasia.  The record raises the possibility that the Veteran's left hip disability might have had its onset prior to May 30, 2004 and no VA examiner has expressed an opinion as to the onset date after taking the above facts into account.  In addition, the notations of a congenital/developmental left hip disability imply that it may have existed prior to the Veteran's active duty service, but no VA examiner has provided an opinion that reflects consideration of the proper standard of review for preexisting disabilities as set forth above.  For these reasons, a remand is warranted to obtain an additional medical opinion.  The July 2015 opinion is adequate with regard to other theories of entitlement. 

A similar issue also exists with regard to the Veteran's claim of service connection for a left knee disability.  In the same October 2004 statement, the Veteran reported that she was starting to have pain in her left knee and that it was so severe that she could not sleep.  A VA examiner in July 2005 diagnosed the Veteran with degenerative arthritis of the left knee and did not provide an opinion as to the cause or the date of onset, but noted the Veteran's report that her left knee pain had its onset after an April 2003 injury to both knees.  Because the record raises the possibility that the Veteran might have a left knee disability that had its onset prior to May 30, 2004 and no VA examiner has expressed an opinion as to the onset date after taking the above facts into account, a remand is warranted to obtain an additional medical opinion.   

In addition, in its January 2017 remand, the Board noted that the July 2015 VA examinations, which were then the most recent, were based on a determination that there was no evidence of a current left knee or bilateral hearing loss disability.  The Board noted, as stated above, that a July 2005 VA examiner diagnosed the Veteran with degenerative arthritis of the left knee and that another July 2005 VA examiner noted bilateral hearing loss that would be considered a disability as defined by 38 C.F.R. § 3.385 (2016).  The Board noted that July 2005 was within the period on appeal and remanded for additional medical opinions.  VA afforded the Veteran additional medical opinions in March 2017 but, unfortunately, those examinations cited the July 2015 findings of no disability with no mention of the 2005 examiners' findings.  For these reasons, a remand is also warranted to obtain additional medical opinions.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any low back disability.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current low back disability, including arthritis, had its onset prior to May 30, 2004.

In reaching this determination, the examiner should take into account any lay statements of record regarding the nature of injuries in service and the nature and onset of symptoms, including the Veteran's October 2004 report of low back pain.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.  

The examiner should also take into account the July 2005 VA examiner's diagnosis of degenerative arthritis of the lumbosacral spine.  

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

2.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any left hip disability.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to the following: 

a.  Whether the Veteran's left hip dysplasia is a developmental defect or a developmental disease.  For VA purposes, a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."

b.  If the examiner finds that the Veteran's left hip dysplasia is a developmental or congenital defect, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran sustained any superimposed disease or injury on such defect during her active duty service.  

c.  If the examiner finds that the Veteran's left hip dysplasia is a developmental or congenital disease, the examiner must provide an opinion as to whether it is at least as likely as not that it was incurred in or aggravated beyond the normal course of the condition by her active duty service.

d.  Whether the examiner finds that the Veteran's left hip dysplasia is a defect or disease, the examiner must also provide an opinion as to whether it is as likely as not that any current left hip disability, including arthritis but not including dysplasia, had its onset prior to May 30, 2004.

In reaching these determinations, the examiner should take into account any lay statements of record regarding the nature of injuries in service and the nature and onset of symptoms, including the Veteran's October 2004 report of left hip pain.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.  

The examiner should also take into account the July 2005 and July 2015 VA examiners' diagnoses of degenerative arthritis of the left hip and findings of congenital or developmental left hip dysplasia.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

3.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any left knee disability.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide opinions as to the following:  

a. Whether it is as likely as not (a probability of 50 percent or greater) that any current left knee disability, including arthritis, had its onset prior to May 30, 2004.

b. Whether it is as likely as not that any current left knee disability, including arthritis:

i. Had its origin in service or is related to the Veteran's active service, or;

ii. Was caused by her service-connected right knee disability, or;

iii. Was aggravated by her service-connected right knee disability.  

The examiner is reminded that, for the purposes of this claim, a disability is "current" if it existed at any point during the period on appeal which, in this case, began on September 23, 2004.  

In reaching these determinations, the examiner should take into account any lay statements of record regarding the nature of injuries in service and the nature and onset of symptoms, including the Veteran's October 2004 report of left knee pain.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.  

The examiner should also take into account the July 2005 VA examiner's diagnosis of degenerative arthritis of the left knee.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

4.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any hearing loss.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must also provide an opinion as to whether it is as likely as not that any current hearing loss had its origin in service or is related to the Veteran's active service.  

The examiner is reminded that, for the purposes of this claim, a disability is "current" if it existed at any point during the period on appeal which, in this case, began on September 23, 2004.  

In reaching these determinations, the examiner should take into account any lay statements of record regarding the nature of injuries in service and the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.  

The examiner should also take into account the July 2005 VA examiner's findings regarding speech recognition.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

5.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


